 



Exhibit 10.01
November 8, 2005
Robert Freeman
Dear Bob:
Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you with
us, in the position of Chief Financial Officer, starting November 14, 2005. The
terms of our offer and the benefits currently provided by the Company are as
follows:

1.   Your initial annual base salary will be $250,000, payable in accordance
with the Company’s normal payroll practices with such payroll deductions and
withholdings as are required by law and subject to adjustment by the Board of
Directors of the Company (the “Board”), or a committee of the Board. As Chief
Financial Officer, you will be eligible to participate in regular bonus, health
insurance, vacation, and other employee benefit plans established by the Company
for its employees from time to time. Please note you will not be eligible to
participate in the Company 2005 Bonus Plan based on your hire date.

2.   You will have overall responsibility for the financial management of the
Company and will report directly to the Chief Executive Officer. You will be
expected to devote your full working time and attention to the business of the
Company, and you will not render services to any other business without the
prior approval of the Board or, directly or indirectly, engage or participate in
any business that is competitive in any manner with the business of the Company.
You will also be expected to comply with and be bound by the Company’s operating
policies, procedures and practices that are from time to time in effect during
the term of your employment.

3.   As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interest of the Company, you will need to sign the
Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.

4.   We will recommend that the Board approve a grant to you, contingent on you
consummating employment with the Company as Chief Financial Officer, of stock
options for 250,000 shares of the Company’s Common Stock at an exercise price
equal to the closing price on the date that you begin employment with the
Company. Provided you continue to provide services to the Company, the stock
options will become vested and exercisable with respect to 25% of the total
shares granted on the 12 month anniversary date of your employment commencement
date, and thereafter on the same date of each succeeding month an additional
2.083% of the total shares granted under the stock option will

 



--------------------------------------------------------------------------------



 



    become vested and exercisable. However, the grant of such stock options by
the Company is subject to the Board’s approval and this promise to recommend
such approval is not a promise of compensation, and is not intended to create
any obligation on the part of the Company. Further details on the Company’s
stock option plan and on any specific stock option grant to you will be provided
upon approval of such stock option grant by the Board.

5.   Upon termination of your employment with the Company for any reason, you
will receive payment for all unpaid salary and vacation accrued to the date of
your termination of employment; and your benefits will terminate pursuant to the
Company’s then existing benefit plans and policies as provided under the terms
of such plans and policies and as required by applicable law. Under certain
circumstances, you will also be entitled to receive severance benefits as set
forth below, but you will not be entitled to any other compensation, award or
damages with respect to your employment or termination. A general release of
claims agreement, as provided by the Company, must be executed by you and
delivered to the Company in order for you to receive any severance benefits.

  a)   In the event of your voluntary termination or termination for Cause, you
will not be entitled to any cash severance benefits or additional vesting of
shares of restricted stock or options.     b)   In the event of your involuntary
termination without Cause, you will be entitled to (i) continue to receive your
salary for six (6) months following termination, at the same rate of your base
salary at the time of termination, (ii) six (6) months acceleration on the
vesting of any options to purchase shares of the Company’s common stock that you
hold at the time of termination; (iii) any target bonus that you are eligible
for at the time of termination, prorated for the portion of the fiscal year that
you were employed; and (iv) payment by the Company of your COBRA insurance
premiums, should you elect coverage, for a period of the shorter of six
(6) months following termination or until you become employed at a new position
(Items (i), (ii), (iii), and (iv) being collectively defined as “Severance
Payments”); provided however, that in no event shall you receive Severance
Payments if you fail to execute and deliver to the Company, a general release of
claims, as provided to you by the Company. Severance Payments, if any, shall be
made less applicable deductions and withholdings and in accordance with the
Company’s normal payroll practices.     c)   “Cause” means (i) any breach of
this agreement, the Employee Inventions and Confidentiality Agreement between
you and the Company, or any other written agreement between you and the Company,
if such breach causes harm to the Company; (ii) any negligence or willful
misconduct by you in your performance of duties to the Company that causes harm
to the Company, including (without limitation) repeated failure to follow the
directions of the person to whom you report; (iii) your repeated failure to
diligently follow the lawful directions of the Board of Directors of the Company
or your repeated failure to diligently perform your duties in a reasonable
manner pursuant to this agreement; (iv) your commission of a felony under the
laws of the United States or any state thereof; (v) your commission of any act
of fraud, embezzlement or dishonesty or breach of fiduciary duties; (vi) your
abuse of alcohol or controlled substances that has a detrimental effect upon
your performance of your duties under this agreement; or (vii) a good faith
determination by the Company’s Board of Directors or the person to whom you
report that your performance is unsatisfactory. A termination

 



--------------------------------------------------------------------------------



 



      without Cause shall mean a termination for any reason other than those
listed in clauses (i)-(vii) of the preceding sentence or death or disability.

6.   This letter agreement constitutes the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect to such subject matter.

7.   This agreement will be governed by the laws of the State of California
without reference to conflict of laws provisions.

8.   You agree that any dispute regarding the interpretation or enforcement of
this agreement shall be decided by confidential, final and binding arbitration
conducted by Judicial Arbitration and Mediation Services (“JAMS”) under the then
existing JAMS rules rather than by litigation in court, trial by jury,
administrative proceeding or in any other forum.

9.   While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time. Any statements or representations to the contrary (and,
indeed, any statements contradicting any provision in this letter) should be
regarded by you as ineffective. Further, your participation in any stock option
or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time.

10.   Please note that because of employer regulations adopted in the
Immigration Reform and Control Act of 1986, within three business days of
starting your new position you will need to present documentation demonstrating
that you have authorization to work in the United States. If you have questions
about this requirement, which applies to U. S. citizens and non-U.S. citizens
alike, you may contact our Human Resource department.

11.   Please sign the enclosed copy of this letter in the space indicated and
return it to the Human Resource department. Your signature will acknowledge that
you have read and understood and agreed to the terms and conditions of this
offer and the attached documents. Should you have anything else that you wish to
discuss, please do not hesitate to call.

12.   This offer will remain valid until Friday, November 11, 2005. If you
decide to accept our offer please sign the enclosed copy of this letter in the
space indicated and return it to the Human Resource department. Your signature
will acknowledge that you have read and understood and agreed to the terms and
conditions of this offer and the attached documents. Should you have anything
else that you wish to discuss, please do not hesitate to call.

 



--------------------------------------------------------------------------------



 



We look forward to the opportunity to welcome you to Silicon Image, Inc.
Sincerely,

         
/s/ Steve Tirado
  11/8/05    
 
       
Steve Tirado
Chief Executive Officer
       

Acknowledged, Accepted and Agreed

             
/s/ Robert Freeman
  11/8/05   11/14/05    
 
           
Robert Freeman
  Date   Start Date    

This letter is simply for your information and is not to be construed as a
contract of employment.

 